EXHIBIT 10.1
RALPH LAUREN CORPORATION
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 11th day of May, 2017
(the “Effective Date”), by and between Ralph Lauren Corporation, a Delaware
corporation (the “Corporation”), and Patrice Louvet (the “Executive”).
NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
1.1          Employment Term.  The Corporation hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Corporation, on the
terms and conditions set forth herein, and in the Executive’s term sheet, a copy
of which is attached hereto as Exhibit 1 (the “Term Sheet”).  The employment of
the Executive by the Corporation shall be effective as of July 10, 2017 or such
other date as the parties may agree (the “Start Date”) and shall continue until
terminated in accordance with Article II hereof (the “Term”).
1.2          Position and Duties.
(a)          During the Term, the Executive shall faithfully perform the duties
of his employment, and shall devote to the performance of such duties his full
time and attention.  During the Term, the Executive shall serve in the position
of President and Chief Executive Officer and shall have such duties, authorities
and responsibilities commensurate with such positions at similarly situated
public companies, reporting to Mr. Ralph Lauren in his capacity as the Executive
Chairman of the Board of Directors of the Corporation (the “Board”) (and only
for so long as Mr. Ralph Lauren serves as the Executive Chairman) and the
Board.  Subject to the following sentence, all employees of the Corporation
(other than the Chairman and any other mutually agreed exceptions) shall report
directly or indirectly to the Executive.  Notwithstanding the foregoing, so long
as Mr. Ralph Lauren retains the title of Chief Creative Officer, Mr. Ralph
Lauren may exercise final executive decision-making authority over the creative
direction and brand aesthetic of the Corporation and/or exercise joint authority
with Executive in hiring and firing decisions regarding the senior executives
that head the Corporation’s design and marketing functions.
(b)          As soon as practicable after the Start Date, the Executive shall be
appointed to the Board, and thereafter during the Term, the Corporation shall
cause the Executive to be nominated for re-election to the Board each time the
Executive’s term on the Board would expire.
(c)          During the Term, the Executive may engage in outside activities
provided those activities do not conflict with the duties and responsibilities
enumerated hereunder, and provided further that the Executive receives written
approval in advance from the Corporation for any outside business activity that
may require significant expenditure of the
 

--------------------------------------------------------------------------------

Executive’s time in which the Executive plans to become involved, whether or not
such activity is pursued for profit.  The Executive shall be excused from
performing any services hereunder during periods of temporary incapacity in
accordance with the Corporation’s disability policy.
1.3          Place of Performance.  The Executive shall be employed at the
principal offices of the Corporation located in New York, New York, except for
required travel on the Corporation’s business.
1.4          Compensation and Related Matters.
(a)          Base Compensation.  In consideration of his services during the
Term, the Corporation shall pay the Executive cash compensation at an annual
rate of not less than one million two hundred and fifty thousand dollars
($1,250,000) (as may be increased from time to time, “Base Compensation”), less
applicable withholdings.  Executive’s Base Compensation shall be subject to such
increases (but not decreases) as may be approved by the Board or any committee
thereof.  The Base Compensation shall be payable as current salary, in
installments not less frequently than monthly, and at the same rate for any
fraction of a month unexpired at the end of the Term.
(b)          Bonus.  During the Term, the Executive shall have the opportunity
to earn an annual bonus in accordance with any annual bonus program that the
Corporation maintains that would be applicable to the Executive and that is in
accordance with the Executive’s Term Sheet.  On or shortly after the Start Date,
Executive shall receive the Sign-On Bonus specified in the Term Sheet.
(c)          Stock Awards.  During the Term, the Executive shall be eligible to
participate in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan,
or any successor thereto (the “Incentive Plan”).  On the Start Date, Executive
shall receive the One-Time Stock Award specified in the Term Sheet.  All grants
to the Executive of stock options, restricted stock units, performance share
units, and any other form of equity award, if any, are governed by the terms of
the Incentive Plan and are subject, in all cases, to approval by the
Compensation and Organizational Development Committee of the Board of Directors
(the “Compensation Committee”) in its sole discretion.  In accordance with the
Executive’s Term Sheet and with the terms of the Incentive Plan, the Executive
shall receive, during the Term, annual grants of equity awards that are at least
equivalent to the award amounts specified in the Executive’s Term Sheet, subject
to Executive’s continued employment at the time of each such grant.  Such awards
shall vest in accordance with the terms of the Incentive Plan or as otherwise
expressly provided in the Term Sheet.
(d)          Car Allowance.  During the Term, the Corporation shall pay for
travel by Executive to or from Executive’s office pursuant to a
Corporation-approved car service.  Executive shall use reasonable efforts to
maintain such records as are appropriate to document time devoted to business
matters during such travel.  The Company will treat such payments as imputed
income and include them on Executive’s IRS Form W-2, to the extent required by
applicable law.
2

--------------------------------------------------------------------------------

(e)          Expenses.  During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all reasonable expenses of
travel and living while away from home, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Corporation.  Executive shall be entitled to use the Corporation’s aircraft
for business travel, in accordance with the policies and procedures established
by the Corporation.
(f)          Vacations.  During the Term, the Executive shall be entitled to the
number of vacation days in each fiscal year, and to compensation in respect of
earned but unused vacation days, determined in accordance with the Corporation’s
vacation program, which shall in no event be less than six (6) weeks per year. 
The Executive shall also be entitled to all paid holidays given by the
Corporation to its employees.
(g)          Other Benefits.  The Executive shall be entitled to participate in
all of the Corporation’s employee benefit plans and programs in effect during
the Term as would by their terms be applicable to the Executive, including,
without limitation, any pension and retirement plan, supplemental pension and
retirement plan, deferred compensation plan, incentive plan, stock option plan,
life insurance plan, medical insurance plan, dental care plan, accidental death
and disability plan, and vacation, sick leave or personal leave program.  The
Corporation shall not make any changes in such plans or programs that would
adversely affect the Executive’s benefits thereunder, unless such change occurs
pursuant to a program applicable to other similarly situated employees of the
Corporation and does not result in a proportionately greater reduction in the
rights or benefits of the Executive as compared with other similarly situated
employees of the Corporation. Except as otherwise specifically provided herein,
nothing paid to the Executive under any plan or program presently in effect or
made available in the future shall be in lieu of the Base Compensation or any
bonus payable under Sections 1.4(a) and 1.4(b) hereof.
ARTICLE II
TERMINATION OF EMPLOYMENT
2.1          Termination of Employment.  The Executive’s employment will
terminate under the following circumstances:
(a)          Without Cause.  The Executive’s employment may terminate upon the
Corporation notifying the Executive in writing that his services will no longer
be required.
(b)          Death.  The Executive’s employment shall terminate upon the
Executive’s death.
(c)          Disability.  If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent and unable to
perform the duties hereunder on a full-time basis for an entire period of six
consecutive months, the Executive’s employment may be terminated by the
Corporation following such six-month period while the Executive remains
disabled.
3

--------------------------------------------------------------------------------

(d)          Cause.  The Corporation may terminate the Executive’s employment
for Cause.  For purposes hereof, “Cause” shall mean: (1) the willful and
continued failure by the Executive to substantially perform his duties hereunder
after demand for substantial performance is delivered to him by the Corporation
that specifically identifies the manner in which the Corporation believes the
Executive has not substantially performed his duties hereunder, (2) Executive’s
conviction of, or plea of nolo contendere to, a crime (whether or not involving
the Corporation) constituting any felony, (3) the willful engaging by the
Executive in gross misconduct relating to the Executive’s employment that is
materially injurious to the Corporation, monetarily or otherwise (including, but
not limited to, conduct that constitutes competitive activity, in violation of
Article III), or which subjects or if generally known would subject the
Corporation to public ridicule.  For purposes of this paragraph, no act, or
failure to act, on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by him not in good faith and without reasonable
belief that his action or omission was in the best interest of the Corporation. 
Notwithstanding the foregoing, the Executive’s employment may be terminated for
Cause only by act of the Board and, in any event, the Executive’s employment
shall not be deemed to have been terminated for Cause without (x) reasonable
written notice to the Executive setting forth the reasons for the Corporation’s
intention to terminate for Cause, (y) the opportunity to cure (if curable)
within 30 days of such written notice and (z) an opportunity for the Executive,
together with his counsel, to be heard by the Board.
(e)          Voluntary Termination.  The Executive may voluntarily terminate the
Executive’s employment with the Corporation at any time, with or without Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean a termination
of employment by the Executive within one (1) year following the occurrence of
(A) a material diminution in or material adverse alteration to Executive’s title
as Chief Executive Officer, base salary, benefits, position, or duties (for the
avoidance of doubt, the exercise by Mr. Ralph Lauren of any authority pursuant
to the last sentence of Section 1.2(a) shall not constitute a material
diminution in, or material adverse alteration to, the Executive’s “position” or
“duties” for this purpose), (B) the relocation of the Executive’s principal
office outside the area which comprises a fifty (50) mile radius from New York
City, (C) a failure of the Corporation to comply with any material provision of
this Agreement, including, but not limited to, any breach of the Company’s
obligations under Section 1.2(b), or (D) the Corporation requires the Executive
to report to any person other than the current Executive Chairman or to the
Board; provided, that the events described in clauses (A), (B), (C) and (D)
above shall not constitute Good Reason (1) until the Executive provides written
notice to the Corporation of the existence of such diminution, change,
reduction, relocation or failure within ninety (90) days of its occurrence and
(2) unless such diminution, change, reduction or failure (as applicable) has not
been cured within thirty (30) days after written notice of such noncompliance
has been given by the Executive to the Corporation.
2.2          Date of Termination.  The date of termination shall be:
(a)          if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death;
4

--------------------------------------------------------------------------------

(b)          if the Executive’s employment is terminated by reason of
Executive’s disability pursuant to Section 2.1(c) or by the Corporation pursuant
to Sections 2.1(a) or 2.1(d), the date specified by the Corporation; and
(c)          if the Executive’s employment is terminated by the Executive, the
date on which the Executive notifies the Corporation of his termination.
2.3          Effect of Termination of Employment.
(a)          Except as provided in Section 2.3(b), if the Executive’s employment
is terminated by the Corporation Without Cause pursuant to Section 2.1(a), or if
the Executive resigns for Good Reason pursuant to Section 2.1(e), the
Corporation shall pay the Executive (x) within 30 days of the date of
termination, unreimbursed business expenses and accrued but unpaid Base
Compensation through the date of termination, (y) when amounts are payable to
other executives, any earned but unpaid annual bonus for the fiscal year prior
to the fiscal year that includes the year of Executive’s termination of
employment and (z) amounts or benefits due under any benefit plan, program or
arrangement or payroll practice in accordance with the terms of such plan,
program, arrangement or payroll practice (such amounts, including the payment
timing thereof, the “Accrued Benefits”).  The Executive shall also be entitled
to the following:
(i)          Severance.  Subject to Section 4.1(a) hereof, the Corporation
shall, beginning with the first payroll period following the 30th day following
the date of termination of Executive’s employment, continue to pay the
Executive, in accordance with the Corporation’s normal payroll practice, a
monthly amount equal to one-twelfth (1/12th) of 400% of his Base Compensation,
as in effect immediately prior to such termination of employment, for the
two-year period commencing on the date of such termination (the “Severance
Period”), provided that the initial payment shall include Base Compensation
amounts for all payroll periods from the date of termination through the date of
such initial payment.  Under no circumstances shall the Executive be entitled to
any bonus payment for the fiscal year in which his employment is terminated. 
Notwithstanding the foregoing, in order to receive any severance benefits under
this Section 2.3(a)(i), the Executive must sign and not timely revoke a release
and waiver of claims against the Corporation, its successors, affiliates, and
assigns, on or prior to the 30th day following the date of termination of
Executive’s employment in a form reasonably acceptable to the Corporation having
terms and conditions no less favorable to Executive than generally required by
the Corporation in connection with the payment of severance to
similarly-situated executives and which do not require Executive to agree to any
additional material conditions to the receipt of such payment not otherwise
specified herein.
(ii)          Stock Awards.  The Executive’s rights with respect to any equity
award grants provided to the Executive by the Corporation shall be governed by
the provisions of the Corporation’s Incentive Plan and the respective award
agreements, if any, under which such awards were granted, or as otherwise
provided in Section 4.1(a) or in the Term Sheet.
5

--------------------------------------------------------------------------------

(iii)          Welfare Plan Coverages.  The Executive shall continue to
participate during the Severance Period in any group medical, dental or life
insurance plan he participated in prior to the date of his termination, under
substantially similar terms and conditions as an active employee (i.e., the
Corporation will continue to pay the Corporation’s portion of the costs of such
participation); provided, that participation in such group medical, dental or
life insurance plan shall correspondingly cease at such time as the Executive
becomes eligible for a future employer’s medical, dental and/or life insurance
coverage (or would become eligible if the Executive did not waive coverage). 
Notwithstanding the foregoing, the Executive may not continue to participate in
such plans on a pre-tax or tax-favored basis.  The amount of premiums paid by
the Corporation shall be treated as taxable income to the Executive if the
provision of such benefits on a non-taxable basis would subject to the Executive
to tax on the benefits received under Section 105(h) of the Internal Revenue
Code of 1986, as amended and the Department of Treasury Regulations and other
interpretive guidance issued thereunder (collectively, the “Code”).
(iv)          Retirement Plans.  Without limiting the generality of the
foregoing, it is specifically provided that the Executive shall not accrue
additional benefits under any pension plan of the Corporation (whether or not
qualified under Section 401(a) of the Code) during the Severance Period.
(b)          If the Executive’s employment is terminated by reason of the
Executive’s death or disability, pursuant to Section 2.1(b) or 2.1(c), the
Corporation shall pay the Executive the Accrued Benefits.  In addition, the
Executive shall receive a Pro Rata Actual Annual Incentive Bonus, in a lump sum
when bonuses would otherwise be paid, and the treatment of any then outstanding
stock awards shall be as set forth in Section 2.3(a)(ii); provided, that any
then outstanding stock options shall be exercisable by the Executive (or, in the
case of death, his estate) until the earlier to occur of (I) the third
anniversary of the date of such termination of employment and (II) the
expiration date of such option term.  For purposes of this Agreement, the term
“Pro Rata Actual Annual Incentive Bonus” means the annual bonus based on actual
results for the fiscal year in which the Executive’s termination occurs,
multiplied by a fraction, the numerator of which is the number of days from the
first day of the fiscal year in which such termination occurs until the date of
termination and the denominator of which is 365.Except as provided in this
Section 2.3(b), the Corporation will have no further obligations to the
Executive under this Agreement following the Executive’s termination of
employment under the circumstances described in this Section 2.3(b).
(c)          If the Executive’s employment is terminated by the Corporation for
Cause or by the Executive without Good Reason, the Executive shall receive only
the Accrued Benefits.  In such circumstances, the Executive’s rights with
respect to any stock awards provided to the Executive by the Corporation shall
be governed by the provisions of the Corporation’s Incentive Plan and the
respective award agreements, if any, (including, as applicable, the Term Sheet),
under which such stock awards were provided.
2.4          Retirement.  Effective as of July 1st, 2022, Executive shall be
treated as eligible for early retirement under the Corporation’s Incentive Plan
in connection with any termination of employment, other than a termination by
the Corporation for Cause or a
6

--------------------------------------------------------------------------------

resignation by Executive without Good Reason.  Effective July 1st, 2024,
Executive shall also be treated as eligible for early retirement under the
Incentive Plan if he resigns without Good Reason.  The provisions: (i) governing
vesting upon retirement, including early retirement, contained in any PRSUs or
PSUs (or any other equity awards with performance-based or time-based vesting
conditions) granted to the Executive under the Incentive Plan prior to July 1,
2022, shall be not less favorable than the retirement provisions contained in
the PRSUs and PSUs granted to the Corporation’s Named Executive Officers in May
or June of 2017, and (ii) regarding vesting and exercisability after retirement,
including early retirement, contained in any stock options granted to the
Executive under the Incentive Plan prior to July 1, 2022, shall be not less
favorable than those retirement provisions contained in the stock options most
recently granted to the Corporation’s Named Executive Officers prior to the date
of this Agreement.  For the avoidance of doubt, the foregoing shall not preclude
the Corporation from changing any aspect of the performance features of any
award, changing the types or absolute or relative amount of awards granted,
changing any other aspect of the awards that are unrelated to retirement or
making generally applicable administrative changes under the Incentive Plan that
do not adversely affect in any material respect the economic value of any such
awards and/or the vesting thereof.
ARTICLE III
COVENANTS OF THE EXECUTIVE
3.1          Non-Compete.
(a)          The Corporation and the Executive acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of the Executive; (ii) the Executive will use and
have access to proprietary and valuable Confidential Information (as defined in
Section 3.2 hereof) during the course of the Executive’s employment; and (iii)
the agreements and covenants contained herein are essential to protect the
business and goodwill of the Corporation or any of its subsidiaries, affiliates
or licensees.  Accordingly, except as hereinafter noted, the Executive covenants
and agrees that during the Term and for the period of one (1) year following the
termination of Executive’s employment for any reason, the Executive shall not
provide any labor, work, services or assistance (whether as an officer,
director, employee, partner, agent, owner, independent contractor, consultant,
stockholder or otherwise) to a “Competing Business.”  For purposes hereof,
“Competing Business” shall mean any business engaged in the designing, marketing
or distribution of premium lifestyle products, including but not limited to
apparel, home, accessories and fragrance products, which competes in any
material respects with the Corporation or any of its subsidiaries, affiliates or
licensees (in the case of licensees, to the extent related to the Corporation’s
products or marks).  Executive specifically acknowledges that Executive
understands that he may not become employed by any Competing Business in any
capacity during the time periods in which he is restricted herein, provided that
the Executive may (i) own, solely as an investment, securities of any entity
which are traded on a national securities exchange if the Executive is not a
controlling person of, or a member of a group that controls such entity and does
not, directly or indirectly, own 2% or more of any class of securities of such
entity and (ii) own and invest up to 2% of any hedge funds, private equity funds
or other pooled investment vehicles so long as he is not actively involved with
them.
7

--------------------------------------------------------------------------------

(b)          It is acknowledged by the Executive that the Corporation has
determined to relieve the Executive from any obligation of non-competition upon
the expiration of one (1) year following the termination of Executive’s
employment for any reason.  In consideration of that, and in consideration of
all of the compensation provisions in this Agreement (including the potential
for severance payments that may be provided to the Executive), Executive agrees
to the provisions of Section 3.1(a) and also agrees that the non-competition
obligations imposed herein are fair and reasonable under all the circumstances.
3.2          Confidential Information.
(a)          The Corporation owns and has developed and compiled, and will own,
develop and compile, certain proprietary techniques and confidential information
as described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”).  Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates, subsidiaries and licensees to Executive, but also information
developed or learned by Executive during the course of, or as a result of,
employment hereunder, which information Executive acknowledges is and shall be
the sole and exclusive property of the Corporation.  Confidential Information
includes all proprietary information that has or could have commercial value or
other utility in the business in which the Corporation is engaged or
contemplates engaging, and all proprietary information the unauthorized
disclosure of which could be detrimental to the interests of the Corporation. 
Whether or not such information is specifically labeled as Confidential
Information by the Corporation is not determinative.  By way of example and
without limitation, Confidential Information includes any and all information
developed, obtained or owned by the Corporation and/or its subsidiaries,
affiliates or licensees concerning trade secrets, techniques, know-how
(including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment
information.  Notwithstanding the foregoing, Confidential Information shall not
in any event include (A) Executive’s personal knowledge and know-how relating to
merchandising and business techniques which Executive has developed over his
career and of which Executive was aware prior to his employment, or (B)
information which (i) was generally known or generally available to the public
prior to its disclosure to Executive; (ii) becomes generally known or generally
available to the public subsequent to disclosure to Executive through no
wrongful act of any person or (iii) which Executive is required to disclose by
applicable law or regulation (provided that, subject to Section 3.2(e),
Executive provides the Corporation with prior notice of the contemplated
disclosure and reasonably cooperates with the Corporation at the Corporation’s
expense in seeking a protective order or other appropriate protection of such
information).
(b)          Executive acknowledges and agrees that in the performance of his
duties hereunder the Corporation will from time to time disclose to Executive
and entrust Executive with Confidential Information.  Executive also
acknowledges and agrees that the
8

--------------------------------------------------------------------------------

unauthorized disclosure of Confidential Information, among other things, may be
prejudicial to the Corporation’s interests, and an improper disclosure of trade
secrets.  Executive agrees that he shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any corporation,
partnership, individual or other third party, other than in the course of his
assigned duties and for the benefit of the Corporation, any Confidential
Information, either during his Term of employment or thereafter.
(c)          The Executive agrees that upon leaving the Corporation’s employ,
the Executive shall not take with the Executive any software, computer programs,
disks, tapes, research, development, strategies, designs, reports, study,
memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees, provided that the Executive shall be
permitted to retain his personal address book to the extent it only contains
contact information.
(d)          During the Term, Executive shall disclose to the Corporation all
designs, inventions and business strategies or plans developed for the
Corporation, including without limitation any process, operation, product or
improvement.  Executive agrees that all of the foregoing are and shall be the
sole and exclusive property of the Corporation and that Executive shall at the
Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation.
(e)          Nothing in this Agreement shall be construed to prohibit Executive
from reporting possible violations of law or regulation to any governmental
agency or regulatory body or making other disclosures that are protected under
any law or regulation, or from filing a charge with or participating in any
investigation or proceeding conducted by any governmental agency or regulatory
body.  Executive does not need the prior authorization of the Corporation’s
legal department to make any such reports or disclosures and Executive is not
required to notify the Corporation that he has made such reports or disclosures.
3.3          Non-Solicitation of Employees.  The Executive covenants and agrees
that during the Term, and for a period of two (2) years following the
termination of Executive’s employment for any reason whatsoever hereunder, the
Executive shall not directly or indirectly solicit or influence any other
employee of the Corporation, or any of its subsidiaries, affiliates or
licensees, to terminate such employee’s employment with the Corporation, or any
of its subsidiaries, affiliates or licensees, as the case may be, or to become
employed by a Competing Business.  As used herein, “solicit” shall include,
without limitation, requesting, encouraging, enticing, assisting, or causing,
directly or indirectly.  Notwithstanding the foregoing, nothing in this Section
3.3 shall prohibit Executive from (i) soliciting or hiring any individual who
served at any time during the Term as Executive’s personal secretary and/or
assistant or (ii) following Executive’s termination from employment with the
Corporation, serving solely as a reference for any employee of the Corporation,
but only with regard to entities with which he is not associated.
3.4          Nondisparagement. The parties agree that during the Term and
thereafter  for the period set forth in this Section 3.4 (whether or not the
Executive is receiving any amounts pursuant to Sections 2.3 and 4.1), the
parties shall not make any statements or comments to the press or externally
that that reasonably could be considered to shed an adverse light on the
9

--------------------------------------------------------------------------------

Executive (in the case of statements by the Corporation) or the business or
reputation of the Corporation or any of its subsidiaries, affiliates or
licensees, the Board or any officer of the Corporation or any of its
subsidiaries, affiliates or licensees (in the case of the Executive); provided,
however, the foregoing limitation shall not apply to (i) compliance with legal
process or subpoena, (ii) statements in response to an inquiry from a court or
regulatory body, (iii) statements permitted under Section 3.2(e) of this
Agreement, (iv) following the Executive’s subsequent employment, normal
competitive-type statements (in the case of the Executive, in the course of
Executive’s performance of his duties to a subsequent employer) and (v)
rebutting false or misleading statements made by others protected by this
provision.  The obligations in this Section 3.4 shall terminate seven years
after the end of the Term, except that the obligation of the Executive shall
continue indefinitely as they extend to statements or comments relating to
Mr. Ralph Lauren or any family member.  The obligations of the Corporation under
this Section 3.4 shall be limited to the direct or indirect actions of its
directors and SEC named executive officers during the period in which they are
directors and/or SEC named executive officers.  For the avoidance of doubt,
nothing in this Section is intended to confer on any person, other than the
parties and their permitted successors, any right, remedy or obligation.
3.5          Remedies.
(a)          If the Executive breaches, or threatens to commit a breach of, any
of the provisions of this Article III, the Corporation shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the other and severally enforceable, and all of which rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Corporation under law or equity:
(i)          The right and remedy to have the obligations specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach of such obligations in this Article III
will cause irreparable injury to the Corporation and that money damages will not
provide an adequate remedy to the Corporation; and
(ii)          The right to discontinue, subject to challenge by the Executive,
the payment of any amounts owing to the Executive under the Agreement; provided
that the Corporation shall have secured a reasoned opinion of counsel that the
Executive’s activities constitute a material breach of the obligations in this
Article III and which shall have been provided to the Executive, the delivery of
which shall not be deemed to be a waiver of any applicable privilege.
(b)          If any court or arbitrator determines that any of the obligations
in this Article III, or any part thereof, is invalid or unenforceable, the
remainder of the obligations in this Article III shall not thereby be affected
and shall be given full effect, without regard to the invalid portion. In
addition, if any court or arbitrator construes any of the obligations in this
Article III, or any part thereof, to be unenforceable because of the duration of
such provision or the area covered thereby, such court shall have the power to
reduce the duration or area of such provision and, in its reduced form, such
provision shall then be enforceable and shall be enforced.
10

--------------------------------------------------------------------------------

3.6          The provisions of this Article III shall survive the termination of
this Agreement and Executive’s Term of employment.
ARTICLE IV
CHANGE IN CONTROL
4.1          Change in Control.
(a)          Effect of a Change in Control.  Notwithstanding anything contained
herein to the contrary, if the Executive’s employment is terminated within
twelve (12) months following a Change in Control (as defined in Section 4.1(c)
hereof) during the Term by the Corporation for any reason other than Cause, or
by the Executive for Good Reason, then the payments due to the Executive under
Section 2.3(a)(i) shall be adjusted as follows:
(i) If such Change in Control is within the meaning of Section 1.409A-3(a)(i)(5)
of the Treasury Regulations, the Corporation shall pay the Executive the amounts
under Section 2.3(a)(i) in a lump sum.
(ii)          Stock Awards.  The Executive shall immediately become vested in
all unvested stock options, if any, and time-based restricted stock units
granted to the Executive by the Corporation prior to the Change in Control
(including, for the avoidance of doubt, the One-Time Stock Awards described in
the Term Sheet) and Executive will have one (1) year from the date of
termination under this circumstance to exercise all vested options (but in no
event later than the expiration date of such options).  In addition, any other
outstanding equity awards (including, for the avoidance of doubt, the One-Time
Stock Award described in the Term Sheet) that are unvested shall be deemed
vested immediately prior to such Change in Control.  Payments to the Executive
with respect to any PSUs or RPSUs (or other equity awards with performance-based
vesting conditions) whose vesting accelerates as described in this Section
4.1(a)(ii) will be calculated as if any applicable performance goals had been
achieved at the specified target level and made as per the terms of the
Incentive Plan but in no event later than thirty (30) days after the applicable
vesting date.  (This Section 4.1(a)(ii) also shall apply if Executive is
terminated by the Corporation Without Cause pursuant to Section 2.1(a), in
contemplation of a Change in Control and the Change in Control actually occurs.)
(b)          Section 280G.  Notwithstanding the foregoing, (A) in the event the
Corporation (or its successor) and the Executive both determine, based upon the
advice of the independent public accountants for the Corporation, that part or
all of the consideration, compensation or benefits to be paid to the Executive
under this Agreement constitute “parachute payments” under Section 280G(b)(2) of
the Code, then, if the aggregate present value of such parachute payments,
singularly or together with the aggregate present value of any consideration,
compensation or benefits to be paid to the Executive under any other plan,
arrangement or agreement which constitute “parachute payments” (collectively,
the “Parachute Amount”) exceeds 2.99 times the Executive’s “base amount”, as
defined in Section 280G(b)(3) of the Code (the “Executive Base Amount”), the
amounts constituting “parachute payments” which would otherwise be payable to or
for the benefit of the Executive shall be reduced to the extent necessary so
that the Parachute Amount is equal to 2.99 times the Executive Base Amount (the
11

--------------------------------------------------------------------------------

“Reduced Amount”); provided that such amounts shall not be so reduced if the
Executive determines, based upon the advice of an independent nationally
recognized public accounting firm (which may, but need not be, the independent
public accountants of the Corporation), that without such reduction the
Executive would be entitled to receive and retain, on a net after tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code), an amount which is greater than the amount, on a net after tax basis,
that the Executive would be entitled to retain upon his receipt of the Reduced
Amount.
(B)          In the case of a reduction in the Parachute Amount pursuant to
Section 4.1(b), the Parachute Amount shall be reduced in the following order:
(i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.  Within ten days following such determination hereunder, the
Corporation shall pay or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement and shall promptly
pay or distribute to or for the benefit of the Executive such amounts as become
due to the Executive under, and in accordance with the terms of, this Agreement.
(C)          As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Corporation which should not have been made under
clause (A) of this Section 4.1(b) (“Overpayment”) or that additional payments
which are not made by the Corporation pursuant to clause (A) of this Section
4.1(b) should have been made (“Underpayment”).  In the event that there is a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Overpayment arises, any such Overpayment shall
be treated for all purposes as a loan to the Executive which the Executive shall
repay to the Corporation together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.  In the event that there is a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Agreement, any
such Underpayment shall be promptly paid by the Corporation to or for the
benefit of the Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code, but in no event later than the
Executive’s taxable year following the year in which such final determination or
change is made.
12

--------------------------------------------------------------------------------

(c)          Definition.  For purposes hereof, a “Change in Control” shall mean
the occurrence of any of the following:
(i)          the sale, lease, transfer, conveyance or other disposition, in one
or a series of related transactions, of all or substantially all of the assets
of the Corporation to any “person” or “group” (as such terms are used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934 (“Act”))
other than Permitted Holders;
(ii)          any person or group is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Act, except that a person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50 percent of the
total voting power of the voting stock of the Corporation, including by way of
merger, consolidation or otherwise; provided, however, that for purposes of this
Agreement, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition by the Corporation or any Affiliate, (II) any acquisition by
any employee benefit plan sponsored or maintained by the Corporation or any
Affiliate, (III) any acquisition by one or more of the Permitted Holders, or
(IV) any acquisition which complies with clauses (A), (B) and (C) of subsection
(v) below;
(iii)          during any period of twelve (12) consecutive months, Present
and/or New Directors cease for any reason to constitute a majority of the Board;
(iv)          the Permitted Holders’ beneficial ownership of the total voting
power of the voting stock of the Corporation falls below 30 percent and either
Ralph Lauren is not nominated for a position on the Board of Directors, or he
stands for election to the Board of Directors and is not elected;
(v)          the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Corporation that requires the approval of the Corporation’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
entity resulting from such Business Combination (the “Surviving Company”), or
(y) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the members of the board of directors (or the analogous governing
body) of the Surviving Company (the “Parent Company”), is represented by the
shares of voting stock of the Corporation that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which the shares of voting stock of the Corporation were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportion as the voting power was among the
holders of the shares of voting stock of the Corporation that were outstanding
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan sponsored or maintained by the Surviving Company or the
Parent Company, or one or more Permitted Holders), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities
13

--------------------------------------------------------------------------------

eligible to elect members of the board of directors of the Parent Company (or
the analogous governing body) (or, if there is no Parent Company, the Surviving
Company) and (C) at least a majority of the members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Surviving Company) following the consummation of the
Business Combination were Board members at the time of the Board’s approval of
the execution of the initial agreement providing for such Business Combination;
or
(vi)          the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation.
For purposes of this Section 4.1(c), the following terms have the meanings
indicated: “Permitted Holders” shall mean, as of the date of determination: (A)
any and all of Ralph Lauren, his spouse, his siblings and their spouses, and
descendants of them (whether natural or adopted) (collectively, the “Lauren
Group”); and (B) any trust established and maintained primarily for the benefit
of any member of the Lauren Group and any entity controlled by any member of the
Lauren Group.  “Present Directors” shall mean individuals who at the beginning
of any one year period were members of the Board.  “New Directors” shall mean
any directors whose election by the Board or whose nomination for election by
the shareholders of the Corporation was approved by a vote of a majority of the
directors of the Corporation who, at the time of such vote, were either Present
Directors or New Directors but excluding any such individual whose initial
assumption of office occurs solely as a result of an actual or threatened proxy
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.
ARTICLE V
MISCELLANEOUS
5.1          Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or by facsimile
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Executive: at the last address on the books of the Corporation




If to the Corporation: Ralph Lauren Corporation

625 Madison Avenue
New York, New York 10022
Attn:  General Counsel
Fax: (212) 705-8386


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
5.2          Modification or Waiver; Entire Agreement; End of Term.  No
provision of this Agreement may be modified or waived except in a document
signed by the Executive and the Corporation.  This Agreement, along with the
Term Sheet and any other documents
14

--------------------------------------------------------------------------------

incorporated herein by reference, constitutes the entire agreement between the
parties regarding their employment relationship and supersedes all prior
agreements, promises, covenants, representations or warranties.  To the extent
that this Agreement is in any way inconsistent with any prior or contemporaneous
stock award agreements between the parties, this Agreement shall control.  No
agreements or representations, oral or otherwise, with respect to the subject
matter hereof have been made by either party that are not set forth expressly in
this Agreement.
5.3          Governing Law.  The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York without reference to New York’s choice of law rules.
5.4          Arbitration.  The Corporation and the Executive mutually agree that
any controversy or claim arising out of or relating to this Agreement or the
breach thereof, or any other dispute between the parties arising from or related
to Executive’s employment with the Corporation, shall be submitted to mediation
before a mutually agreeable mediator.  In the event mediation is unsuccessful in
resolving the claim or controversy, such claim or controversy shall be resolved
by arbitration.  The Corporation and Executive agree that arbitration shall be
held in New York, New York, before a mutually agreed upon single arbitrator
licensed to practice law.  The arbitrator shall have authority to award or grant
legal, equitable, and declaratory relief.  Such arbitration shall be final and
binding on the parties and fees for any arbitration shall be paid by the losing
party.  If the parties are unable to agree on an arbitrator, the matter may be
submitted to JAMS Dispute Resolution solely for appointment of an arbitrator. 
Any fees for mediation shall be split between the parties.  The provisions of
this Section 5.4 shall not apply to any action by the Corporation seeking relief
under Article III of this Agreement.
5.5          No Mitigation or Offset.  In the event the Executive’s employment
with the Corporation terminates for any reason, the Executive shall not be
obligated to seek other employment following such termination and there shall be
no offset of the payments or benefits set forth herein.
5.6          Withholding.  All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.
5.7          Attorney’s Fees.  Each party shall bear its own attorney’s fees and
costs incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.  The Corporation shall pay or reimburse the Executive
for his reasonable legal and other professional advisor fees incurred in
connection with the negotiation of this Agreement (up to $75,000).
5.8          No Conflict.  Executive represents and warrants that, except as
disclosed in writing to the Corporation before the Effective Date, he is not
party to any agreement, contract, understanding, covenant, judgment or decree or
under any obligation, contractual or otherwise, with any other party that in any
way restricts or adversely affects his ability to act for the Corporation in all
of the respects contemplated hereby, including but not limited to any
15

--------------------------------------------------------------------------------

obligations to comply with any non-compete or non-solicitation provisions. 
Executive represents and warrants that he has not disclosed, will not disclose,
and has no intention of disclosing any trade secrets or any confidential and/or
proprietary business information of any other company to the Corporation or to
any individual employed by or associated with the Corporation, nor has he used
or will he use any such information for the Corporation’s or his benefit.
5.9          Enforceability.  Each of the covenants and agreements set forth in
this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible.  Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid.  If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective.  The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
5.10        Miscellaneous.  No right or interest to, or in, any payments shall
be assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto.  If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written designee or, if there be no such designee, to the
Executive’s estate.  This Agreement shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the Executive, the Executive’s heirs
and legal representatives and the Corporation and its successors.  The
Corporation may only assign this Agreement to any person or entity acquiring all
or substantially all of the Corporation’s business or assets (or similar
transaction) and only so long as such person or entity agrees in writing to
assume this Agreement.  The section headings shall not be taken into account for
purposes of the construction of any provision of this Agreement.
5.11        Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) he has carefully read it
and fully understands what it means; (b) he has been advised in writing to
discuss this Agreement with an independent attorney of his own choosing before
signing it and has had a reasonable opportunity to confer with his attorney and
has discussed and reviewed this Agreement with his attorney prior to executing
it and delivering it to the Corporation; (c) he has had answered to his
satisfaction any questions he has with regard to the meaning and significance of
any of the provisions of this Agreement; and (d) he has agreed to this Agreement
knowingly and voluntarily
16

--------------------------------------------------------------------------------

of his own free will and was not subjected to any undue influence or duress, and
assents to all the terms and conditions contained herein with the intent to be
bound hereby.
5.12        Indemnification; D&O Insurance.  To the fullest extent permitted
under applicable law, the Corporation will indemnify the Executive and hold the
Executive harmless against all losses, claims, expenses or other liabilities
arising by reason of the fact that the Executive is or was a director, officer,
employee or agent of the Corporation.  The Executive is entitled to
indemnification and advancement of costs to the extent permitted by the by-laws
and charter of the Corporation as in effect on the Effective Date, or if
greater, as amended thereafter.  The Corporation shall provide the Executive
with director’s and officer’s indemnification insurance coverage in an amount
and scope equal to that of the Corporation’s other officers and directors both
during the Term and after termination of the Executive’s employment for so long
as liability may exist.
5.13        Compliance with Section 409A.
(a)          The parties acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with, and the parties agree to
use their best efforts to achieve timely compliance with, or exemption from,
Section 409A of the Code (“Section 409A”).  Notwithstanding any provision of
this Agreement to the contrary, in the event that the Corporation determines
that any compensation or benefits payable or provided hereunder may be subject
to Section 409A, the Corporation reserves the right (without any obligation to
do so or to indemnify the Executive for failure to do so), after consulting with
and securing the approval of the Executive (such approval not to be unreasonably
withheld or delayed), to adopt such limited amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Corporation reasonably determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (ii) comply
with the requirements of Section 409A.
(b)          Notwithstanding any provision in this Agreement to the contrary, no
amounts that become payable under this Agreement on account of the Executive’s
termination of employment shall be payable unless the Executive’s termination of
employment constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Department of Treasury Regulations.  If the Executive is
determined to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i)
of the Code, then any amount that becomes payable under this Agreement on
account of the Executive’s “separation from service” (the “Severance Payment”)
shall not be paid to the Executive until the first business day following the
expiration of the six (6) month period immediately following the Executive’s
“separation from service” (or if earlier, the date of the Executive’s death),
but rather, all such payments shall be made on the date that is five business
days after the expiration of that six month period, if and to the extent that
the Severance Payment constitutes deferred compensation (or may be nonqualified
deferred compensation, as mutually agreed by the Corporation and the Executive,
such agreement not to be unreasonably withheld or delayed by the Executive)
under Section 409A
17

--------------------------------------------------------------------------------

of the Code and such deferral is required to comply with the requirements of
Section 409A of the Code.  For the avoidance of doubt, no portion of the
Severance Payment shall be delayed for six (6) months after the Executive’s
“separation from service” if such portion (x) constitutes a “short term
deferral” within the meaning of Section 1.409A-1(a)(4) of the Department of
Treasury Regulations, or (y) (A) it is being paid due to the Corporation’s
termination of the Executive’s employment without Cause or the Executive’s
termination of employment for Good Reason; (B) it does not exceed two times the
lesser of (1) the Executive’s annualized compensation from the Corporation for
the calendar year prior to the calendar year in which the termination of the
Executive’s employment occurs, or (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment terminates; and (C) the payment is
required under this Agreement to be paid no later than the last day of the
second calendar year following the calendar year in which the Executive incurs a
“separation from service”.  For purposes of Section 409A of the Code, the
Executive’s right to receive installment payments under this Agreement shall be
treated as a right to receive a series of separate and distinct payments.  To
the extent that any reimbursement of any expense under Section 1.4(e) or in-kind
benefits provided under this Agreement are deemed to constitute taxable
compensation to the Executive, such amounts will be reimbursed or provided no
later than December 31 of the year following the year in which the expense was
incurred.  The amount of any such expenses reimbursed or in-kind benefits
provided in one year shall not affect the expenses or in-kind benefits eligible
for reimbursement or payment in any subsequent year, and the Executive’s right
to such reimbursement or payment of any such expenses will not be subject to
liquidation or exchange for any other benefit.  The determination of whether the
Executive is a “specified employee” for purposes of Section 409A as of the time
of the Executive’s separation from service shall made by the Corporation in
accordance with the terms of Section 409A.
 
 
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.


RALPH LAUREN CORPORATION



/s/ Ralph Lauren    /s/ Patrice Louvet  
By:  Ralph Lauren
Title: Chief Creative Officer & Executive Chairman
 
 
PATRICE LOUVET
 
Date: 5/13/17                                                  
 
Date: 5/13/17                           
 

 
 

 
19

--------------------------------------------------------------------------------



Exhibit 1


Term Sheet
Patrice Louvet


Title:
President and Chief Executive Officer
    
Start Date:
July 10, 2017 or such other date the parties may agree
    
Reports to:
The Board of Directors
 
and
 
Ralph Lauren, Executive Chairman and Chief Creative Officer (but only for so
long as he remains in the position of Executive Chairman)
    
Base Salary:
$1,250,000 annually less all applicable taxes and other deductions.
    
Executive
Incentive Plan:
Eligible to participate in the Executive Officer Annual Incentive Plan (EOAIP).
For Fiscal 2018, which began April 2, 2017, the bonus will be prorated based on
the Start Date.
 
Bonus
  — Under the EOAIP, eligible for a bonus opportunity with a target of 300% of
fiscal year salary earnings.   — Total bonus opportunity will be based 100% on
total Company performance.   — Calculation can flex up or down by -10% to +10%
based on achievement of expense management (strategic) goals.   — The maximum
bonus payable (including strategic goal adjustment) is capped at 450% of fiscal
year salary earnings.        
(At all times the bonus opportunity will be governed by the terms of the
Company’s EOAIP and nothing contained herein restricts the Company’s rights to
alter, amend or terminate the EOAIP at any time.  Any reduction in the eligible
opportunity to receive the bonus target percentage and/or the maximum percentage
will nevertheless constitute Good Reason under Section 2.1(e)(A) of this
Agreement)
    
Annual Equity Award:
Beginning Fiscal 2018, target equity value of $7,500,000 to be granted annually
at the same time as annual awards to other executives, normally in May but may
be earlier or later, and under terms of the Ralph Lauren Corporation 2010 Long-
   

 
 
20

--------------------------------------------------------------------------------

 
 

 
Term Stock Incentive Plan, or any successor thereto (the “Plan”),  as approved
each year by the Compensation and Organizational Development Committee of the
Ralph Lauren Corporation Board of Directors (“Compensation Committee”),
including grant structure, type of awards, conversion of value to actual number
of shares, and other applicable factors as determined by the Committee in its
discretion.
 
For Fiscal 2018 only, the award will be granted on the Start Date, and the
performance criteria will be based on cumulative operating margin, as determined
by the Compensation Committee by no later than June 30, 2017, for a three year
performance period consisting of Fiscal Years 2018, 2019, and 2020, such award
to vest and be paid out as soon as practicable and in accordance with the
Company’s normal process after the results for the performance period are
certified by the Compensation Committee.
   
One-Time Sign-On
Awards:
One-time cash sign-on bonus of $3,384,888 (“Sign-On Bonus”) to be paid within
thirty (30) days following the Start Date.  If Executive terminates his
employment other than for “Good Reason” (as defined in the Employment
Agreement), or if the Company terminates his employment for “Cause,” (as defined
in the Employment Agreement), in either case within 12 months of the Start Date,
then Executive shall repay the Sign-On Bonus to the Company within 30 days of
the date of termination of Executive’s employment.  If Executive does not repay
the Sign-On Bonus within this time period, the Company has the right to
immediately recover the Sign-On Bonus from him, as well as any attorneys’ fees
and other costs incurred in recovering the Sign-On Bonus.
 
On the Start Date, Executive will receive a one-time stock award (“One-Time
Stock Award”) with a value of approximately $9,193,000, to be granted as follows
and with the following conditions:

 

    (1)
$3,366,000 in the form of adjusted performance-based restricted stock units
(“APRSUs”).
 
The APRSUs will be eligible to vest in three equal installments with each
vesting date during May or June of 2018, 2019 and 2020, subject to the
achievement of 50% of the same target one-year performance goal established by
the Compensation Committee for Performance-Based Restricted Stock Units
(“PRSUs”) granted to the Company’s other Named Executive Officers in May or June
of 2017 (the “50% Threshold”), as well as to continued service to each vesting
date (except as otherwise

 
 
21

--------------------------------------------------------------------------------

   
provided below).  If the 50% Threshold is not achieved in Fiscal Year 2018, the
APRSUs will still be eligible to vest in two equal installments (subject to
continued service), in May or June of 2019 and 2020 if the 50% Threshold is
achieved in Fiscal Year 2019.  If the 50% Threshold is still not achieved in
Fiscal Year 2019, the APRSUs will still be eligible to vest in one installment
(subject to continued service), in May or June of 2020 if the 50% Threshold is
achieved in Fiscal Year 2020.  If the 50% Threshold is not achieved in Fiscal
Years 2018, 2019 and 2020, the APRSUs will be forfeited.  In all circumstances,
vested shares shall be settled as soon as practicable, but not more than 30 days
after the vesting date.
            (2)
$3,227,000, in the form of Performance Shares.
 
The performance criteria for the Performance Shares will be based on cumulative
operating margin, as determined by the Compensation Committee by no later than
June 30, 2017, for a three year performance period consisting of Fiscal Years
2018, 2019, and 2020, such award to vest and be paid out as soon as practicable
and in accordance with the Company’s normal process after the results for the
performance period are certified by the Compensation Committee.
            (3)
$2,600,000 in the form of time-based cliff restricted stock units (“Cliff
Restricted Stock Units”).
 
The Cliff Restricted Stock Units will be eligible to vest in one installment on
the five-year anniversary date of the grant in 2022 subject to continued service
to the vesting date (except as otherwise set forth below), and such vested
shares shall be settled as soon as practicable but not more than 30 days after
the vesting date.
 
The One-Time Stock Award will become fully vested (but remain subject to the
achievement of the performance objectives with regard to the portion of the
One-Time Stock Award granted in APRSUs and Performance Shares) in the event
Executive’s employment terminates at any time following the Start Date due to
his death or Disability, or is terminated by Executive for Good Reason, or by
the Company without Cause.  The One-Time Stock Award will be governed by the
terms of the Plan and shall be granted on the Start Date.

 
 
22

--------------------------------------------------------------------------------

 
Financial
Counseling:
Executive will be eligible for one-on-one financial counseling.  Executive may
choose the person or entity providing this service.  The annual fee is paid by
the Company but will be treated as imputed income to Executive.
    
Executive
Physical:
Executive will be eligible for an annual executive physical.    
Education
Assistance:
Executive will receive an allowance of $30,000 total annually (paid bi-weekly)
less all applicable deductions for his current school-aged children to attend
school (pre-college only).
    
COBRA
Reimbursement:
Executive will be reimbursed for his actual out-of-pocket costs of COBRA
coverage from the time his medical coverage ends at his prior employer until the
time he is covered by the Company’s medical plan.
    
Stock Ownership
Guidelines:
Executive will be subject to the Company’s stock ownership guidelines as
directed by the Compensation Committee.





23

--------------------------------------------------------------------------------